
	

114 S3223 IS: Expanded Access to Treatment and Recovery Act
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3223
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mrs. Murray (for herself, Mr. Wyden, Mr. Leahy, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To increase funding to reduce opioid use disorders and overdose, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Expanded Access to Treatment and Recovery Act.
		2.Opioid use disorder and overdose funding
 (a)FundingThere are authorized to be appropriated, and are appropriated, out of monies in the Treasury not otherwise obligated, $920,000,000 for the period of fiscal years 2017 and 2018, to reduce opioid use disorders and overdose, to be made available in accordance with this Act.
 (b)State targeted response cooperative agreementsSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended by inserting after section 509 the following:
				
					510.State targeted response cooperative agreements
 (a)In generalThe Secretary shall enter into additional targeted response cooperative agreements with States under this title to expand opioid use disorder treatment capacity and make services more affordable to those who cannot afford such services.
 (b)Awarding of fundingThe Secretary shall allocate funding to States under this section based on— (1)the severity of the opioid epidemic in the State; and
 (2)the strength of the strategy of the State to respond to such epidemic. (c)Use of fundsAmounts received by a State under this section shall be used to expand treatment capacity and make services more affordable to those who cannot afford such services and to help individuals seek treatment, successfully complete treatment, and sustain recovery.
 (d)FundingFrom amounts appropriated under section 2(a) of the Expanded Access to Treatment and Recovery Act, there shall be made available to carry out this section, $460,000,000 for each of fiscal years 2017 and 2018..
			
